                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


ROLAND SCOTT, JR.,

        Petitioner,
                                                       Case No. 20-cv-472-jdp
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner Roland Scott, JR.

denying his petition under 28 U.S.C. § 2255.




        s/V. Olmo, Deputy Clerk                             06/30/2021
        Peter Oppeneer, Clerk of Court                          Date
